DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
In claim 2 line 24, the claim recites that “ the controller calculates a charging time based on the actual voltage increase in the first battery per unit time” ,  on line 30 the claim recites that “the controller calculates a charging time based on the actual voltage increase in the second battery per unit time”, and on line 33 the claim recites that “ based on the calculated charging time”, which make claim unclear. 
It’s not clear whether the recited “calculated charging time” in line 33 refers to the time introduced in line 24 or line 30.  For the purpose of examination the examiner will consider line 24 as reciting “a first charging time”, and line 30 as reciting “a second charging time.  Thereby, claim 33 may clearly refer to either the first or second charging time. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kiguchi T [WO 20190082776] .
Regarding claim 1, Kiguchi T discloses a power supply device (401, fig 1) comprising:
a first battery (BT1, fig 1)and a second battery (BT2, fig 1) that are electrically chargeable and dischargeable (the batteries BT1 and BT2 are chargeable / dischargeable, paragraph [0017]); 
a voltage detector (Voltmeter V 71, 72, 73, fig 2) that detects respective voltages of the first battery (71, fig 2)and the second battery (72, fig2);
 a switching section (RY1, RY2, fig 2) configured to switch a connection between the first battery and the second battery  to a series connection or a parallel connection (electrical connection between a plurality of battery units are selectively switched in parallel or in series, paragraph [0003]);and 
a controller (45, fig2) configured to control the switching section (The control circuit controls the series-parallel switch and the power converter, paragraph [0009], in a case where the connection between the first battery and the second battery is switched from the series connection to the parallel connection to charge the first battery and the second battery by an external charger (The series-parallel switch can switch the connection state of a plurality of power storage modules in series or in parallel. Paragraph [0009]), the controller does not switch the connection between the first battery and the second battery to the parallel connection, does not charge one battery having a larger voltage out of the first battery and the second battery, and separately charges the other battery having a smaller voltage when a potential difference between the voltage of the first battery detected by the voltage detector and the voltage of the second battery detected by the voltage detector is a predetermined threshold value or higher, and the controller switches the connection between the first battery and the  second battery to the parallel connection and charges the first battery and the second battery when the potential difference is lower than the threshold value (paragraph [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Saint-Marcoux [US 10252625 B2], Coffin et al. [US 20180059498 A1] and Takeda [US 8614871 B2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/             Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                           	July 22, 2022